Citation Nr: 0907650	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  04-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a right testicular 
condition as a result of VA right inguinal hernia repair in 
July 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 
to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision, in 
which the RO, inter alia, denied the Veteran compensation 
benefits, under 38 U.S.C.A. § 1151, a for claimed right 
testicular condition as a result of  right inguinal hernia 
repair.  The Veteran filed a notice of disagreement (NOD) in 
June 2003, and the RO issued a statement of the case (SOC) in 
February 2004.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2004.

In December 2006, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of the hearing is of record.

In February 2007, the Board, inter alia, remanded the claim 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.  After completing 
some additional action, the AMC continued the denial of the 
claim (as reflected in a January 2008 supplemental SOC 
(SSOC)), and returned the matter to the Board for further 
appellate consideration.

In June 2008, the Board again remanded the claim to the RO, 
via the AMC, for additional development.  After accomplishing 
further  action, the AMC continued the denial of the claim 
(as reflected in a November 2008 SSOC), and returned the 
matter to the Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Following a July 2002 hernia repair at a VA medical 
facility, the Veteran suffered additional disability, 
diagnosed as right testicular atrophy.

3.  There is no medical indication that the  Veteran's right 
testicular atrophy is the result of his own misconduct, and  
the competent medical opinion evidence is at least evenly 
balanced on the question of whether the right testicular 
atrophy was a  reasonably foreseeable consequence of the 
Veteran's hernia repair.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for right testicular 
atrophy as a result of VA right inguinal hernia repair in 
July 2002, are met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.361, 
3.800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claim on appeal, as 
outlined below, the Board finds that all notification and 
development action needed to fairly adjudicate this claim has 
been accomplished.  

II.  Analysis

The veteran filed his claim for section 1151 compensation 
benefits in December 2002.

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a).

In September 2004, the regulation implementing the provisions 
of 38 U.S.C.A. § 1151 changed.  Such claims previously were 
adjudicated under 38 C.F.R. § 3.358.  However, VA 
subsequently promulgated 38 C.F.R. § 3.361 to implement the 
provisions of the revised statute; this regulation, also 
applicable to claims for compensation benefits, pursuant to 
38 U.S.C.A. § 1151, filed on or after October 1, 1997, is 
effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 
(Aug. 3, 2004).  In the June 2003 SOC, the RO properly 
applied the provisions of amended 38 U.S.C.A. § 1151 and also 
listed the provisions of 38 C.F.R. § 3.361.  

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination has stopped. VA 
considers each involved body part separately.  See 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in a veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 
3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. § 
3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent.  
See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the above-
noted legal authority, to include the benefit-of-the-doubt 
doctrine, the Board finds that the criteria for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
are met.

The Veteran contends that he suffered the loss of his right 
testicle as a result of VA right inguinal hernia repair.  In 
October 2005 correspondence, he stated that the physician who 
conducted the surgery never informed him of the possible loss 
of his testicles.  During his December 2006 Board hearing, 
the Veteran testified that he was never told that a possible 
complication could be the loss of his right testicle.

The medical evidence shows that the Veteran underwent right 
inguinal hernia repair at a VA medical facility in July 2002.  
The evidence then shows that he eventually was diagnosed with 
right testicular atrophy secondary to right inguinal hernia 
repair.  Thus, the Veteran has suffered additional disability 
(right testicular atrophy) as a result of VA surgery, and 
there is no medical indication that the disability  is the 
result of his own misconduct.  The only remaining question is 
whether the proximate cause of this disability was either VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in furnishing the 
surgical treatment, or was an event not reasonably 
foreseeable.

A June 2002 VA nursing preoperative visit note reflects that 
preoperative education regarding hernia repair was completed.  
Details of this education are not noted.

A July 2002 surgery preoperative note reflects that the 
Veteran was there for elective repair of a right inguinal 
hernia and that the procedure, as well as the complications, 
was explained to the Veteran and that the Veteran understood 
and accepted the risks involved.  Specific complications are 
not noted.

In a March 2003 medical opinion,  Dr. J.C., a VA physician, 
indicated that the postoperative problems that the Veteran 
has had is one that is very common and many times unavoidable 
in repair of an inguinal hernia.  Dr. J.C. further noted that 
the Veteran had all aspects of the surgery, including 
complications such as infections, recurrence, postoperative 
difficulties such as scrotal swelling with possible atrophy, 
explained to him prior to surgery.

A January 2005 letter from Dr. M.M., a private physician, 
reflects the statement that testicular atrophy is a 
complication of inguinal hernia repair that is not 
unavoidable when performed by an experienced surgeon.  

The report of an April 2005 VA examination reflects the 
examiner's statement that testicular atrophy is an uncommon 
but well recognized complication of inguinal hernia repair.  
The examiner provided a report of a study that found that 
testicular atrophy occurred in 2 out of 200 cases (1 percent) 
of open hernia repair, which is the type that the Veteran 
had.  The examiner provided an abstract of another study 
which noted that testicular atrophy is an uncommon but well 
recognized complication of inguinal hernia repair.

The  report of a November 2007 VA examination by Dr. J.M. 
reflects the examiner's statement that, while testicular 
atrophy is not a common sequela of inguinal hernia repair, it 
is well known and not particularly uncommon.

The report of another November 2007 VA examination by Dr. 
C.H. reflects the examiner's statement that testicular 
atrophy is a recognized complication of inguinal hernia 
repair.  The report was agreed to by Dr. J.M. (cited to 
above).

A September 2008  collaborative opinion by Drs. J.M. and C.H. 
(both cited to above) reflects their revised opinion that it 
appears that the Veteran's testicular atrophy was a 
complication that was an event not reasonably foreseeable.  
Drs. J.M. and C.H. concluded that it does not appear that the 
events that occurred could have been foreseen or prevented.

As indicated above, entitlement to compensation under 38 
U.S.C.A. § 1151 is established if the Veteran has an 
additional disability not the result of his own willful 
misconduct, caused by VA surgical treatment, and the 
proximate cause of the disability was either VA fault in the 
surgical treatment or an event not reasonably foreseeable 
(emphasis added).  Here, the competent evidence is at least 
evenly balanced on the question of whether the right 
testicular atrophy was a  reasonably foreseeable consequence 
of the Veteran's hernia repair.  

Several physicians have rendered opinions indicating that the 
additional disability was reasonably foreseeable.  As 
indicated above, Dr. J.C. stated that testicular atrophy is a 
very common complication of inguinal hernia repair; and Dr. 
M.M. acknowledged that testicular atrophy is a complication 
of inguinal hernia repair.  Likewise, the April 2005 VA 
examiner stated that testicular atrophy is an uncommon but 
well recognized complication of inguinal hernia repair.  In 
initial November 2007 opinions, Dr. J.M.  stated that, while 
testicular atrophy is not a common sequela of inguinal hernia 
repair, it is well known and not particularly uncommon; and 
Dr. C.H. stated that testicular atrophy is a recognized 
complication of inguinal hernia repair.  However, in  
revised, collaborative, opinion, Drs. J.M. and C.H. stated 
that it appears that the Veteran's testicular atrophy was a 
complication that was an event not reasonably foreseeable and 
that it does not appear that the events that occurred could 
have been foreseen or prevented.  [The Board further notes, 
parenthetically, that if, in fact, testicular atrophy is 
considered a generally recognized complication of hernia 
repair surgery, the record does clearly indicate that, prior 
to the surgery,  the Veteran was properly so informed.]. 

In light of all the foregoing, and with resolution of all 
reasonable doubt in the Veteran's favor,  the Board finds 
that the criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for right testicular 
atrophy as a result of VA right inguinal hernia repair in 
July 2002 are met.


ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for right testicular 
atrophy as a result of VA right inguinal hernia repair in 
July 2002, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


